EXHIBIT 10.23

COMPLETE PRODUCTION SERVICES, INC.

AMENDED AND RESTATED

2001 STOCK INCENTIVE PLAN

I. PURPOSE

The purpose of the COMPLETE PRODUCTION SERVICES, INC. AMENDED AND RESTATED 2001
STOCK INCENTIVE PLAN (the “Plan”) is to provide a means through which Complete
Production Services, Inc., a Delaware corporation (the “Company”), and its
Affiliates may attract able persons to serve as Directors or Consultants or to
enter the employ of the Company and its Affiliates and to provide a means
whereby those individuals upon whom the responsibilities of the successful
administration and management of the Company and its Affiliates rest, and whose
present and potential contributions to the Company and its Affiliates are of
importance, can acquire and maintain stock ownership, thereby strengthening
their concern for the welfare of the Company and its Affiliates. A further
purpose of the Plan is to provide such individuals with additional incentive and
reward opportunities designed to enhance the profitable growth of the Company
and its Affiliates. Accordingly, the Plan provides for granting Incentive Stock
Options, options that do not constitute Incentive Stock Options, Restricted
Stock Awards, or any combination of the foregoing, as is best suited to the
circumstances of the particular employee, Consultant or Director as provided
herein. This Plan amends and restates in its entirety the Integrated Production
Services, Inc. 2001 Stock Incentive Plan (the “IPS Plan”), which amended and
restated in its entirety the Saber Energy Services, Inc. 2001 Stock Incentive
Plan (the “Original Plan”); provided, however, that to the extent amendments
made by the Plan to the IPS Plan or the Original Plan would impair the rights
under an Option Agreement awarded under the IPS Plan or the Original Plan, such
amendments shall not apply to such Option Agreement unless the optionee consents
to such amendments.

II. DEFINITIONS

The following definitions shall be applicable throughout the Plan unless
specifically modified by any paragraph:

(a) “Affiliate” means any corporation, partnership, limited liability company or
partnership, association, trust or other organization which, directly or
indirectly, controls, is controlled by, or is under common control with, the
Company. For purposes of the preceding sentence, “control” (including, with
correlative meanings, the terms “controlled by” and “under common control
with”), as used with respect to any entity or organization, shall mean the
possession, directly or indirectly, of the power (i) to vote more than 50% of
the securities having ordinary voting power for the election of directors of the
controlled entity or organization, or (ii) to direct or cause the direction of
the management and policies of the controlled entity or organization, whether
through the ownership of voting securities or by contract or otherwise.



--------------------------------------------------------------------------------

(b) “Award” means, individually or collectively, any Option or Restricted Stock
Award.

(c) “Board” means the Board of Directors of the Company.

(d) “Code” means the Internal Revenue Code of 1986, as amended. Reference in the
Plan to any section of the Code shall be deemed to include any amendments or
successor provisions to such section and any regulations under such section.

(e) “Committee” means the Compensation Committee of the Board, or another
committee appointed by the Board to administer the Plan in accordance with
Paragraph IV(a).

(f) “Common Stock” means the common stock, par value $0.01 per share, of the
Company, or any security into which such Common Stock may be changed by reason
of any transaction or event of the type described in Paragraph IX.

(g) “Company” means Complete Production Services, Inc., a Delaware corporation.

(h) “Company Change” shall have the meaning assigned to such term in Paragraph
IX(c) of the Plan.

(i) “Consultant” means any person who is not an employee or a Director and who
is providing advisory or consulting services to the Company or any Affiliate.

(j) “Director” means an individual elected to the Board by the stockholders of
the Company or by the Board under applicable corporate law who is serving on the
Board on the date the Plan is adopted by the Board or is elected to the Board
after such date.

(k) An “employee” means any person (including a Director) in an employment
relationship with the Company or any Affiliate.

(l) “Fair Market Value” means, as of any specified date, the mean of the high
and low sales prices of the Common Stock (i) reported by the National Market
System of NASDAQ on that date or (ii) if the Common Stock is listed on a
national stock exchange, reported on the stock exchange composite tape on that
date (or such other reporting service approved by the Committee); or, in either
case, if no prices are reported on that date, on the last preceding date on
which such prices of the Common Stock are so reported. If the Common Stock is
traded over the counter at the time a determination of its fair market value is
required to be made hereunder, its fair market value shall be deemed to be equal
to the average between the reported high and low or closing bid and asked prices
of Common Stock on the most recent date on which Common Stock was publicly
traded. In the event Common Stock is not publicly traded at the time a
determination of its value is required to be made hereunder, the determination
of its fair market value shall be made by the Committee in such manner as it
deems appropriate. Notwithstanding the foregoing, the Fair Market Value of a
share of Common Stock on the date of an initial public offering of Common Stock
shall be the offering price under such initial public offering.

(m) “Incentive Stock Option” means an incentive stock option within the meaning
of section 422 of the Code.

 

2



--------------------------------------------------------------------------------

(n) “Option” means an Award granted under Paragraph VII of the Plan and includes
both Incentive Stock Options to purchase Common Stock and Options that do not
constitute Incentive Stock Options to purchase Common Stock.

(o) “Option Agreement” means a written agreement between the Company and a
Participant with respect to an Option.

(p) “Participant” means an employee, Consultant, or Director who has been
granted an Award.

(q) “Plan” means the Complete Production Services, Inc. Amended and Restated
2001 Stock Incentive Plan, as amended from time to time.

(r) “Restricted Stock Agreement” means a written agreement between the Company
and a Participant with respect to a Restricted Stock Award.

(s) “Restricted Stock Award” means an Award granted under Paragraph VIII of the
Plan.

(t) “Stock Appreciation Right” shall have the meaning assigned to such term in
Paragraph VIl(d) of the Plan.

III. EFFECTIVE DATE AND DURATION OF THE PLAN

The Plan shall become effective upon the date of its adoption by the Board,
provided the Plan is approved by the stockholders of the Company within 12
months thereafter. Notwithstanding any provision in the Plan, in any Option
Agreement or in any Restricted Stock Agreement, no Option shall be exercisable
and no Restricted Stock Award shall vest prior to such stockholder approval. No
further Awards may be granted under the Plan after 10 years from the date the
Plan is adopted by the Board. The Plan shall remain in effect until all Options
granted under the Plan have been satisfied or expired, and all Restricted Stock
Awards granted under the Plan have vested or been forfeited.

IV. ADMINISTRATION

(a) Composition of Committee. The Plan shall be administered by the Compensation
Committee of the Board (or anther committee of the Board assuming the same
functions) and shall consist of two or more Directors satisfying the applicable
requirements of Rule 16b-3 of the Securities Exchange Act of 1934 and
Section 162(m) of the Code. Vacancies in the Committee may be filled by the
Board. In the absence of the Board’s appointment of a committee to administer
the Plan, the Board shall serve as the Committee.

(b) Powers. Subject to the express provisions of the Plan, the Committee shall
have authority, in its discretion, to determine which employees, Consultants, or
Directors shall receive an Award, the time or times when such Award shall be
made, whether an Incentive Stock Option or nonqualified Option shall be granted,
and the number of shares to be subject to each Option or Restricted Stock Award.
In making such determinations, the Committee shall take into account the nature
of the services rendered by the respective employees, Consultants, or Directors,
their present and potential contribution to the Company’s success and such other
factors as the Committee in its discretion shall deem relevant.

 

3



--------------------------------------------------------------------------------

(c) Additional Powers. The Committee shall have such additional powers as are
delegated to it by the other provisions of the Plan. Subject to the express
provisions of the Plan, this shall include the power to construe the Plan and
the respective agreements executed hereunder, to prescribe rules and regulations
relating to the Plan, and to determine the terms, restrictions and provisions of
the agreement relating to each Award, including such terms, restrictions and
provisions as shall be requisite in the judgment of the Committee to cause
designated Options to qualify as Incentive Stock Options, and to make all other
determinations necessary or advisable for administering the Plan. The Committee
may correct any defect or supply any omission or reconcile any inconsistency in
the Plan or in any agreement relating to an Award in the manner and to the
extent it shall deem expedient to carry it into effect. The determinations of
the Committee on the matters referred to in this Paragraph IV shall be
conclusive.

V. SHARES SUBJECT TO THE PLAN; GRANT OF AWARDS

(a) Shares Subject to the Plan. Subject to adjustment in the same manner as
provided in Paragraph IX with respect to shares of Common Stock subject to
Options then outstanding, the aggregate number of shares of Common Stock that
may be issued under the Plan shall not exceed 4,500,000 shares. Shares shall be
deemed to have been issued under the Plan only (i) to the extent actually issued
and delivered pursuant to an Award or (ii) to the extent an Award is settled in
cash. To the extent that an Award lapses or the rights of its holder terminate,
any shares of Common Stock subject to such Award shall again be available for
the grant of an Award under the Plan.

(b) Grant of Awards. The Committee may from time to time grant Awards to one or
more employees, Consultants, or Directors determined by it to be eligible for
participation in the Plan in accordance with the terms of the Plan. The maximum
number of shares subject to Awards granted to any individual in any calendar
year shall not exceed 450,000.

(c) Stock Offered. Subject to the limitations set forth in Paragraph V(a), the
stock to be offered pursuant to the grant of an Award may be authorized but
unissued Common Stock or Common Stock previously issued and outstanding and
reacquired by the Company. Any of such shares which remain unissued and which
are not subject to outstanding Awards at the termination of the Plan shall cease
to be subject to the Plan but, until termination of the Plan, the Company shall
at all times make available a sufficient number of shares to meet the
requirements of the Plan.

VI. ELIGIBILITY

Awards may be granted only to persons who, at the time of grant, are employees,
Consultants, or Directors. An Award may be granted on more than one occasion to
the same person, and, subject to the limitations set forth in the Plan, such
Award may include an Incentive Stock Option, an Option that is not an Incentive
Stock Option, a Restricted Stock Award, or any combination thereof.

 

4



--------------------------------------------------------------------------------

VII. STOCK OPTIONS

(a) Option Period. The term of each Option shall be as specified by the
Committee at the date of grant.

(b) Limitations on Exercise of Option. An Option shall be exercisable in whole
or in such installments and at such times as determined by the Committee.

(c) Special Limitations on Incentive Stock Options. An Incentive Stock Option
may be granted only to an individual who is employed by the Company or any
parent or subsidiary corporation (as defined in section 424 of the Code) of the
Company at the time the Option is granted. To the extent that the aggregate Fair
Market Value (determined at the time the respective Incentive Stock Option is
granted) of Common Stock with respect to which Incentive Stock Options are
exercisable for the first time by an individual during any calendar year under
all incentive stock option plans of the Company and its parent and subsidiary
corporations exceeds $100,000, such Incentive Stock Options shall be treated as
Options which do not constitute Incentive Stock Options. The Committee shall
determine, in accordance with applicable provisions of the Code, Treasury
regulations and other administrative pronouncements, which of a Participant’s
Incentive Stock Options will not constitute Incentive Stock Options because of
such limitation and shall notify the Participant of such determination as soon
as practicable after such determination. No Incentive Stock Option shall be
granted to an individual if, at the time the Option is granted, such individual
owns stock possessing more than 10% of the total combined voting power of all
classes of stock of the Company or of its parent or subsidiary corporation,
within the meaning of section 422(b)(6) of the Code, unless (i) at the time such
Option is granted the option price is at least 110% of the Fair Market Value of
the Common Stock subject to the Option and (ii) such Option by its terms is not
exercisable after the expiration of five years from the date of grant. An
Incentive Stock Option shall not be transferable otherwise than by will or the
laws of descent and distribution, and shall be exercisable during the
Participant’s lifetime only by such Participant or the Participant’s guardian or
legal representative.

(d) Option Agreement. Each Option shall be evidenced by an Option Agreement in
such form and containing such provisions not inconsistent with the provisions of
the Plan as the Committee from time to time shall approve, including, without
limitation, provisions to qualify an Incentive Stock Option under section 422 of
the Code. Each Option Agreement shall specify the effect of termination of
(i) employment, (ii) the consulting or advisory relationship, or
(iii) membership on the Board, as applicable, on the exercisability of the
Option. An Option Agreement may provide for the payment of the option price, in
whole or in part, by the delivery of a number of shares of Common Stock (plus
cash if necessary) having a Fair Market Value equal to such option price.
Moreover, an Option Agreement may provide for a “cashless exercise” of the
Option by establishing procedures satisfactory to the Committee with respect
thereto. Further, an Option Agreement may provide for the surrender of the right
to purchase shares under the Option in return for a payment in cash or shares of
Common Stock or a combination of cash and shares of Common Stock equal in value
to the excess of the Fair Market Value of the shares with respect to which the
right to purchase is surrendered over the option price therefor (“Stock
Appreciation Rights”), on such terms and conditions as the Committee in its sole
discretion may prescribe. In the case of any such Stock Appreciation Right that
is

 

5



--------------------------------------------------------------------------------

granted in connection with an Incentive Stock Option, such right shall be
exercisable only when the Fair Market Value of the Common Stock exceeds the
price specified therefor in the Option or the portion thereof to be surrendered.
The terms and conditions of the respective Option Agreements need not be
identical. Subject to the consent of the Participant, the Committee may, in its
sole discretion, amend an outstanding Option Agreement from time to time in any
manner that is not inconsistent with the provisions of the Plan (including,
without limitation, an amendment that accelerates the time at which the Option,
or a portion thereof, may be exercisable).

(e) Option Price and Payment. The price at which a share of Common Stock may be
purchased upon exercise of an Option shall be determined by the Committee but,
subject to adjustment as provided in Paragraph IX, (i) in the case of an
Incentive Stock Option, such purchase price shall not be less than the Fair
Market Value of a share of Common Stock on the date such Option is granted, and
(ii) in the case of an Option that does not constitute an Incentive Stock
Option, such purchase price shall not be less than 85% of the Fair Market Value
of a share of Common Stock on the date such Option is granted. The Option or
portion thereof may be exercised by delivery of an irrevocable notice of
exercise to the Company, as specified by the Committee. The purchase price of
the Option or portion thereof shall be paid in full in the manner prescribed by
the Committee. Separate stock certificates shall be issued by the Company for
those shares acquired pursuant to the exercise of an Incentive Stock Option and
for those shares acquired pursuant to the exercise of any Option that does not
constitute an Incentive Stock Option.

(f) Stockholder Rights and Privileges. The Participant shall be entitled to all
the privileges and rights of a stockholder only with respect to such shares of
Common Stock as have been purchased under the Option and for which certificates
of stock have been registered in the Participant’s name.

(g) Options and Rights in Substitution for Options Granted by Other Employers.
Options and Stock Appreciation Rights may be granted under the Plan from time to
time in substitution for options held by individuals providing services to
corporations or other entities who become employees, Consultants, or Directors
as a result of a merger or consolidation or other business transaction with the
Company or any Affiliate.

VIII. RESTRICTED STOCK AWARDS

(a) Forfeiture Restrictions To Be Established by the Committee. Shares of Common
Stock that are the subject of a Restricted Stock Award shall be subject to
restrictions on disposition by the Participant and an obligation of the
Participant to forfeit and surrender the shares to the Company under certain
circumstances (the “Forfeiture Restrictions”). The Forfeiture Restrictions shall
be determined by the Committee in its sole discretion, and the Committee may
provide that the Forfeiture Restrictions shall lapse upon (i) the attainment of
one or more performance targets established by the Committee, (ii) the
Participant’s continued employment with the Company or an Affiliate or continued
service as a Consultant or Director for a specified period of time, (iii) the
occurrence of any event or the satisfaction of any other condition specified by
the Committee in its sole discretion, or (iv) a combination of any of the
foregoing. Each Restricted Stock Award may have different Forfeiture
Restrictions, in the discretion of the Committee.

 

6



--------------------------------------------------------------------------------

(b) Other Terms and Conditions. Common Stock awarded pursuant to a Restricted
Stock Award shall be represented by a stock certificate registered in the name
of the Participant. Unless provided otherwise in a Restricted Stock Agreement,
the Participant shall have the right to receive dividends with respect to Common
Stock subject to a Restricted Stock Award, to vote Common Stock subject thereto
and to enjoy all other stockholder rights, except that (i) the Participant shall
not be entitled to delivery of the stock certificate until the Forfeiture
Restrictions have expired, (ii) the Company shall retain custody of the stock
until the Forfeiture Restrictions have expired, (iii) the Participant may not
sell, transfer, pledge, exchange, hypothecate or otherwise dispose of the stock
until the Forfeiture Restrictions have expired, and (iv) a breach of the terms
and conditions established by the Committee pursuant to the Restricted Stock
Agreement shall cause a forfeiture of the Restricted Stock Award. At the time of
such Award, the Committee may, in its sole discretion, prescribe additional
terms, conditions or restrictions relating to Restricted Stock Awards,
including, but not limited to, rules pertaining to the termination of employment
or service as a Consultant or Director (by retirement, disability, death or
otherwise) of a Participant prior to expiration of the Forfeitures Restrictions.
Such additional terms, conditions or restrictions shall be set forth in a
Restricted Stock Agreement made in conjunction with the Award.

(c) Payment for Restricted Stock. The Committee shall determine the amount and
form of any payment for Common Stock received pursuant to a Restricted Stock
Award, provided that in the absence of such a determination, a Participant shall
not be required to make any payment for Common Stock received pursuant to a
Restricted Stock Award, except to the extent otherwise required by law.

(d) Committee’s Discretion to Accelerate Vesting of Restricted Stock Awards. The
Committee may, in its discretion and as of a date determined by the Committee,
fully vest any or all Common Stock awarded to a Participant pursuant to a
Restricted Stock Award and, upon such vesting, all restrictions applicable to
such Restricted Stock Award shall terminate as of such date. Any action by the
Committee pursuant to this Subparagraph may vary among individual Participants
and may vary among the Restricted Stock Awards held by any individual
Participant.

(e) Restricted Stock Agreements. At the time any Award is made under this
Paragraph VIII, the Company and the Participant shall enter into a Restricted
Stock Agreement setting forth each of the matters contemplated hereby and such
other matters as the Committee may determine to be appropriate. The terms and
provisions of the respective Restricted Stock Agreements need not be identical.
Subject to the consent of the Participant, the Committee may, in its sole
discretion, amend an outstanding Restricted Stock Agreement from time to time in
any manner that is not inconsistent with the provisions of the Plan.

(f) Restricted Stock Units. Restricted stock awards may be made either as
restricted common stock or restricted stock units.

 

7



--------------------------------------------------------------------------------

IX. RECAPITALIZATION OR REORGANIZATION

(a) No Effect on Right or Power. The existence of the Plan and the Awards
granted hereunder shall not affect in any way the right or power of the Board or
the stockholders of the Company to make or authorize any adjustment,
recapitalization, reorganization or other change in the Company’s or any
Affiliate’s capital structure or its business, any merger or consolidation of
the Company or any Affiliate, any sale of all of the Common Stock of the
Company, any issue of debt or equity securities ahead of or affecting Common
Stock or the rights thereof, the dissolution or liquidation of the Company or
any Affiliate or any sale, lease, exchange or other disposition of all or any
part of its assets or business or any other corporate act or proceeding.

(b) Subdivision or Consolidation of Shares: Stock Dividends. The shares with
respect to which Options may be granted are shares of Common Stock as presently
constituted, but if, and whenever, prior to the expiration of an Option
theretofore granted, the Company shall effect a subdivision or consolidation of
shares of Common Stock or the payment of a stock dividend on Common Stock
without receipt of consideration by the Company, the number of shares of Common
Stock with respect to which such Option may thereafter be exercised (i) in the
event of an increase in the number of outstanding shares shall be
proportionately increased, and the purchase price per share shall be
proportionately reduced, and (ii) in the event of a reduction in the number of
outstanding shares shall be proportionately reduced, and the purchase price per
share shall be proportionately increased. Any fractional share resulting from
such adjustment shall be rounded up to the next whole share.

(c) Recapitalizations and Company Changes. If the Company recapitalizes,
reclassifies its capital stock, or otherwise changes its capital structure (a
“recapitalization”), the number and class of shares of Common Stock covered by
an Option theretofore granted shall be adjusted so that such Option shall
thereafter cover the number and class of shares of stock and securities to which
the Participant would have been entitled pursuant to the terms of the
recapitalization if, immediately prior to the recapitalization, the Participant
had been the holder of record of the number of shares of Common Stock then
covered by such Option. If (i) the Company shall not be the surviving entity in
any merger or consolidation (or survives only as a subsidiary of an entity),
(ii) the Company sells, leases or exchanges or agrees to sell, lease or exchange
all or substantially all of its assets to any other person or entity, (iii) the
Company is to be dissolved and liquidated, (iv) any person or entity (other than
SCF-IV, L.P. and its Affiliates), including a “group” as contemplated by
Section 13(d)(3) of the Securities Exchange Act of 1934, as amended, acquires or
gains ownership or control (including, without limitation, power to vote) of
more than 50% of the outstanding shares of the Company’s voting stock (based
upon voting power), or (v) as a result of or in connection with a contested
election of Directors, the persons who were Directors of the Company before such
election shall cease to constitute a majority of the Board (each such event is
referred to herein as a “Company Change”), no later than (x) 10 days after the
approval by the stockholders of the Company of such merger, consolidation,
reorganization, sale, lease or exchange of assets or dissolution or such
election of Directors or (y) 30 days after a Company Change of the type
described in clause (iv), the Committee, acting in its sole discretion without
the consent or approval of any Participant, shall effect one or more of the
following alternatives, which alternatives may vary among individual
Participants and which may vary among Options held by any individual
Participant: (1) accelerate the time at which Options then outstanding may be
exercised so that such Options may be exercised in full for a

 

8



--------------------------------------------------------------------------------

limited period of time on or before a specified date (before or after such
Company Change) fixed by the Committee, after which specified date all
unexercised Options and all rights of Participants thereunder shall terminate,
(2) require the mandatory surrender to the Company by selected Participants of
some or all of the outstanding Options held by such Participants (irrespective
of whether such Options are then exercisable under the provisions of the Plan)
as of a date, before or after such Company Change, specified by the Committee,
in which event the Committee shall thereupon cancel such Options and cause the
Company to pay to each Participant an amount of cash per share equal to the
excess, if any, of the amount calculated in Subparagraph (d) below (the “Change
of Control Value”) of the shares subject to such Option over the exercise
price(s) under such Options for such shares, or (3) make such adjustments to
Options then outstanding and the Plan as the Committee deems appropriate to
reflect such Company Change (provided, however, that the Committee may determine
in its sole discretion that no adjustment is necessary to Options then
outstanding), including, without limitation, adjusting an Option to provide that
the number and class of shares of Common Stock covered by such Option shall be
adjusted so that such Option shall thereafter cover securities of the surviving
or acquiring corporation or other property (including, without limitation, cash)
as determined by the Committee in its sole discretion.

(d) Change of Control Value. For the purposes of clause (2) in Subparagraph
(c) above, the “Change of Control Value” shall equal the amount determined in
clause (i), (ii) or (iii), whichever is applicable, as follows: (i) the per
share price offered to stockholders of the Company in any such merger,
consolidation, sale of assets or dissolution transaction, (ii) the price per
share offered to stockholders of the Company in any tender offer or exchange
offer whereby a Company Change takes place, or (iii) if such Company Change
occurs other than pursuant to a tender or exchange offer, the fair market value
per share of the shares into which such Options being surrendered are
exercisable, as determined by the Committee as of the date determined by the
Committee to be the date of cancellation and surrender of such Options. In the
event that the consideration offered to stockholders of the Company in any
transaction described in this Subparagraph (d) or Subparagraph (c) above
consists of anything other than cash, the Committee shall determine the fair
cash equivalent of the portion of the consideration offered which is other than
cash.

(e) Other Changes in the Common Stock. In the event of changes in the
outstanding Common Stock by reason of recapitalizations, reorganizations,
mergers, consolidations, combinations, split-ups, split-offs, spin-offs,
exchanges or other relevant changes in capitalization or distributions to the
holders of Common Stock occurring after the date of the grant of any Award and
not otherwise provided for by this Paragraph IX, such Award and any agreement
evidencing such Award shall be subject to adjustment by the Committee at its
discretion as to the number and price of shares of Common Stock or other
consideration subject to such Award. In the event of any such change in the
outstanding Common Stock or distribution to the holders of Common Stock, the
aggregate number of shares available under the Plan shall be appropriately
adjusted by the Committee, whose determination shall be conclusive.

(f) Stockholder Action. Any adjustment provided for in the above Subparagraphs
shall be subject to any required stockholder action.

 

9



--------------------------------------------------------------------------------

(g) No Adjustments unless Otherwise Provided. Except as hereinbefore expressly
provided, the issuance by the Company of shares of stock of any class or
securities convertible into shares of stock of any class, for cash, property,
labor or services, upon direct sale, upon the exercise of rights or warrants to
subscribe therefor, or upon conversion of shares or obligations of the Company
convertible into such shares or other securities, and in any case whether or not
for fair value, shall not affect, and no adjustment by reason thereof shall be
made with respect to, the number of shares of Common Stock subject to Awards
theretofore granted or the purchase price per share, if applicable.

X. AMENDMENT AND TERMINATION OF THE PLAN

The Board in its discretion may terminate the Plan at any time with respect to
any shares of Common Stock for which Awards have not theretofore been granted.
The Board shall have the right to alter or amend the Plan or any part thereof
from time to time; provided that no change in the Plan may be made that would
impair the rights of a Participant with respect to an Award theretofore granted
without the consent of the Participant, and provided, further, that the Board
may not, without approval of the stockholders of the Company, amend the Plan to
(a) increase the maximum aggregate number of shares that may be issued under the
Plan or (b) change the class of individuals eligible to receive Awards under the
Plan.

XI. MISCELLANEOUS

(a) Shareholders Agreement. Every Participant who receives shares of Common
Stock pursuant to this Plan, whether pursuant to the exercise of an Option,
receipt of a Restricted Stock Award or otherwise, shall be subject to the terms
of the Shareholders Agreement among the Company, SCF-IV, L.P., HSBC Capital
(Canada) Inc. and certain other persons dated September 20, 2002, as the same
may be amended or restated from time to time (the “Shareholders Agreement”). Any
Option Agreement or Restricted Stock Agreement shall provide that the
Participant specifically acknowledges and agrees that the Participant is bound
by the terms of the Shareholders Agreement when Common Stock is issued to him
and agrees that, if requested by the Company at any time, the Participant (or
other person in whose name the Common Stock is registered) will immediately
execute and deliver a counterpart execution page to the Shareholders Agreement
to the Company so as to better evidence that the Participant is a party thereto.
[This Section shall no longer apply if and when there is consummated a firm
underwritten public offering of Common Stock of the Company pursuant to a
registration statement filed with the Securities and Exchange Commission.]

(b) No Right To An Award. Neither the adoption of the Plan nor any action of the
Board or of the Committee shall be deemed to give an employee, Consultant, or
Director any right to be granted an Option, a right to a Restricted Stock Award,
or any other rights hereunder except as may be evidenced by an Option Agreement
or a Restricted Stock Agreement duly executed on behalf of the Company, and then
only to the extent and on the terms and conditions expressly set forth therein.
The Plan shall be unfunded. The Company shall not be required to establish any
special or separate fund or to make any other segregation of funds or assets to
assure the performance of its obligations under any Award.

 

10



--------------------------------------------------------------------------------

(c) No Employment/Membership Rights Conferred. Nothing contained in the Plan
shall (i) confer upon any employee or Consultant any right with respect to
continuation of employment or of a consulting or advisory relationship with the
Company or any Affiliate or (ii) interfere in any way with the right of the
Company or any Affiliate to terminate his or her employment or consulting or
advisory relationship at any time. Nothing contained in the Plan shall confer
upon any Director any right with respect to continuation of membership on the
Board.

(d) Other Laws: Withholding. The Company shall not be obligated to issue any
Common Stock pursuant to any Award granted under the Plan at any time when the
shares covered by such Award have not been registered under the Securities Act
of 1933, as amended, or in respect of which a prospectus has not been filed in
the applicable Canadian provinces, as applicable, and such other state,
provincial and federal laws, rules and regulations as the Company or the
Committee deems applicable and, in the opinion of legal counsel for the Company,
there is no exemption from the registration requirements of such laws, rules and
regulations available for the issuance and sale of such shares. No fractional
shares of Common Stock shall be delivered, nor shall any cash in lieu of
fractional shares be paid. The Company shall have the right to deduct in
connection with all Awards any taxes required by law to be withheld and to
require any payments required to enable it to satisfy its withholding
obligations.

(e) No Restriction on Corporate Action. Nothing contained in the Plan shall be
construed to prevent the Company or any Affiliate from taking any action which
is deemed by the Company or such Affiliate to be appropriate or in its best
interest, whether or not such action would have an adverse effect on the Plan or
any Award made under the Plan. No Participant, beneficiary or other person shall
have any claim against the Company or any Affiliate as a result of any such
action.

(f) Restrictions on Transfer. An Award (other than an Incentive Stock Option,
which shall be subject to the transfer restrictions set forth in Paragraph
VII(c)) shall not be transferable otherwise than (i) by will or the laws of
descent and distribution, (ii) pursuant to a qualified domestic relations order
as defined by the Code or Title I of the Employee Retirement Income Security Act
of 1974, as amended, or the rules thereunder, or (iii) with the consent of the
Committee.

(g) Code Section 409A Standards. The Plan, and all Awards, Option Agreements and
Restricted Stock Agreements pursuant to the Plan, shall be effected,
interpreted, and applied in a manner consistent with the standards for
nonqualified deferred compensation plans established by Section 409A of the Code
and its interpretive regulations (the “Section 409A Standards”). To the extent
that any terms of the Plan, an Award, an Option Agreement or Restricted Stock
Agreement would subject any Participant to gross income inclusion, interest, or
additional tax pursuant to, or would be prohibited by, Code Section 409A, those
terms are to that extent superseded by the applicable Section 409A Standards.

(h) Governing Law. The Plan shall be governed by, and construed in accordance
with, the laws of the State of Delaware, without regard to conflicts of law
principles thereof.

 

11